UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7782


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEANTE DRAKE, a/k/a Panama, a/k/a Shawn, a/k/a Papa Bear,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:07-cr-00053-IMK-JES-1)


Submitted:   February 25, 2016               Decided:    March 2, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Deante Drake, Appellant Pro Se.    Shawn Angus Morgan, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Deante Drake appeals the district court’s order denying his

18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction.

We   have   reviewed   the    record   and   find    no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      United   States   v.   Drake,    No.    1:07-cr-00053-IMK-JES-1

(N.D.W. Va. Sept. 29, 2015).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                   AFFIRMED




                                       2